KAZEN, District Judge:
Upon initial appeal, we vacated the judgment in favor of the Defendants and remanded to the district court for more specific findings. Smith v. Texas Dept. of Water Resources, 799 F.2d 1026 (5th Cir. 1986) (Smith I).
In Smith I, we recited in some detail the evidence developed at the trial of the case, and observed that this evidence “obviously could lead to sharply conflicting conclusions.” 799 F.2d at 1029. We suggested that the decision as to which conclusions should be reached would require the resolution of several key fact questions. Id. The trial court has now made supplemental findings of fact and conclusions of law, essentially resolving all key fact disputes in favor of the Defendants and reaffirming the conclusion that Plaintiff failed to establish her cause of action.
The trial court has now found that in January, 1983, C.R. Baskin, Director of the Data and Engineering Services Division of the Texas Department of Water Resources (“TDWR”), requested that Plaintiff Smith provide secretarial relief twice daily, one half-hour in the morning and again in the afternoon and reminded her that her job description required her to “assist in other division programs as needed”; that Bill Caskey, the Assistant Director of the Division, “routinely performed” daily relief services for Baskin’s secretary during the afternoon mail run; that during the period in question TDWR was experiencing budgetary cutbacks and a 20% reduction in personnel which required Baskin to look for more efficient, flexible means of relieving the secretaries; that the decision to add secretarial relief duties to Smith's regular duties was within Baskin’s discretion and not violative of TDWR policies; that Smith was specifically advised that her refusal to accept this work assignment would be grounds for termination; that Smith failed to report as instructed; that Charles Nemir, Executive Director of TDWR, told Smith that if she would assist Baskin as requested, Nemir would instruct the personnel office to find Smith a lateral transfer to a technical position in a division where she would not be required to do secretarial relief; that Smith refused this offer; that a male predecessor of Smith’s failed on several occasions to adequately perform routine tasks in the map room, but that TDWR did not consider him “insubordinate” for those failures and that he was not disciplined for them; and that performance by Smith of the requested relief duties would not have adversely affected her job evaluations.
Findings of fact shall not be set aside on appeal “unless clearly erroneous.” Fed.R.Civ.P. 52(a). “This standard plainly does not entitle a reviewing court to reverse the finding of the trier of fact simply because *365it is convinced that it would have decided the case differently.” Anderson v. City of Bessemer City, 470 U.S. 564, 573, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985). The trial court’s findings “cannot be clearly erroneous” when they constitute a choice between “two permissible views of the evidence.” Id. at 574, 105 S.Ct. at 1512. If the trial court’s version of the evidence is “plausible,” this Court may not reverse. Id. This standard requires us to “extend great deference to the district court’s findings.” Hamilton v. Rogers, 791 F.2d 439, 442 (5th Cir.1986). After a thorough review of the evidence, we are persuaded that, while this case could easily have been decided differently, the trial court’s findings cannot be considered an implausible view of the evidence.
It is clear that Smith was directed to perform secretarial relief work for Baskin and refused to do so despite at least two warnings that a refusal would result in termination. She chose this act of insubordination in lieu of complying with the order and challenging it through proper legal procedures.1 When Smith discussed her proposed termination with Charles Nemir, the Executive Director of TDWR, he explained to her the need for management flexibility in meeting the budgetary and personnel problems which had developed. He proposed that if Smith would accept the relief assignment, every effort would be made to relocate her to a similar position in the department, where she would not have to perform the unwanted duties. Smith refused this offer.
We cannot agree that the opposition clause, 42 U.S.C. § 2000e-3(a), protected Smith in this situation. This is not a case where Smith was terminated for filing a charge or complaint under Title VII. As indicated in note 1, supra, had she accepted the assignment and then filed a proper complaint, she clearly would have been protected against retaliation. Nor is this a case where Smith was terminated for picketing activities or other complaints of discrimination, as in Payne v. McLemore’s Wholesale & Retail Stores, 654 F.2d 1130 (5th Cir.1981), cert. denied 455 U.S. 1000, 102 S.Ct. 1630, 71 L.Ed.2d 866 (1982) and Armstrong v. Index Journal Co., 647 F.2d 441 (4th Cir.1981), the cases cited by the dissent.
While Payne involved picketing and boycott activities, Armstrong is factually closer to the instant case. There, the plaintiff was a salesperson who had been persistently complaining about a separate job classification reserved for women only, a lower base pay than males, and assignment of certain types of accounts to her. At one point, she resisted accepting a specific account and asked what would be the consequences of her refusal. She was assured that she would not be fired and that the account would be transferred to another salesperson, a practice routinely followed by the employer. Nevertheless, she was subsequently fired. The court found that the firing was not due to any isolated incident but was rather “the culmination of her persistent complaints.” 647 F.2d at 448. These complaints pertained to a variety of discriminatory practices between males and females. The court also noted that it would not have been extraordinary for the employer to simply transfer the undesired account to another person, and yet no effort was made to do so. By contrast, in this case it was entirely plausible to find that Smith’s employer did not use her refusal to accept the job assignment as a pretext to fire her for previous *366complaints of discrimination, and also to find that Smith rejected efforts to seek a solution to the problem.
Both Payne and Armstrong affirm, moreover, that not all activity purportedly done in opposition to perceived unlawful employment practices is protected by the opposition clause. Thus Payne acknowledged that there are instances “where the employee’s conduct in protest of an unlawful employment practice so interferes with the performance of his job that it renders him ineffective in the position for which he was employed,” which conduct is not protected. 654 F.2d at 1142. Armstrong stressed that the opposition clause “was not intended to immunize insubordinate, disruptive, or nonproductive behavior at work.” 647 F.2d at 448. Both opinions rely upon the seminal opinion in Hochstadt v. Worcester Foundation for Experimental Biology, 545 F.2d 222 (1st Cir.1976). Drawing upon legislative history reflecting that management prerogatives are to be left undisturbed to the greatest extent possible, Hochstadt held that an employee is not immune from discharge merely by claiming that she was opposing discriminatory practices, and that an employer remains entitled to loyalty and cooperativeness from employees. 545 F.2d at 230. The court specifically rejected an argument that the opposition clause immunizes any employee conduct arguably relevant to the employee’s opposition to discrimination:
“We doubt that Congress meant to go this far, particularly because an employee who feels that his employer has violated his rights under Title VII may pursue specific state and federal legal remedies for discrimination and need not rely on vigorous internal action directed against the employer.”
545 F.2d at 231 n. 6.
We have heretofore adopted a balancing test, derived from Hochstadt, requiring the employee’s conduct to be reasonable in light of the circumstances and balancing the employer’s right to run his business against the right of the employee to express grievances and promote her own welfare. Jones v. Flagship International, 793 F.2d 714, 728 (5th Cir.1986); Payne, 654 F.2d at 1142; Jefferies v. Harris Cty. Community Action Ass’n, 615 F.2d 1025, 1036 (5th Cir.1980). Employing this balancing test, we find Smith’s conduct to be unreasonable in light of the circumstances. She refused to perform a specific job assignment despite being asked more than once to do so under penalty of termination. While the assignment was obviously unpalatable to her, it was certainly not immoral, degrading, or dangerous to her health. Compare Meyer v. Brown & Root Const. Co., 661 F.2d 369 (5th Cir.1981). It had no immediate adverse effect on her salary or other terms of employment. She simply assumed that the relief work would involve more than the stipulated 30 minutes per half-day. She rejected an offer to accept the position temporarily while other arrangements could be made, and spurned any recourse to available legal processes. We do not think Congress intended the opposition clause to protect this form of self-help.
Smith contends that she was terminated for insubordination while a previous male employee, Gutierrez, was not. The evidence in this regard, however, is not persuasive. Gutierrez had worked under Emil Blomquist in the Topographic Mapping Section on some earlier occasion. Blomquist cited an occasion when Gutierrez failed to comply with a directive to put a special type of stamp on certain maps and inventory tags on others. He was not disciplined in any way. Blomquist was told by his superiors to handle the incident himself. Blomquist conceded that Gutierrez was a non-probationary employee, making it more difficult to terminate him under department policies,2 and that Blomquist never recommended that Gutierrez be terminated for this conduct. Bobbie Ray Critendon, Blomquist’s superior, characterized the problems with Gutierrez as being minor *367and more a result of laziness rather than insubordination. The evidence fails to indicate that Gutierrez’ conduct was comparable to Smith’s.
Smith also relies upon evidence that only she and her immediate female predecessor were ever asked to do relief secretarial work, while males previously employed as an Engineering Aide III in Topographic Mapping were not given that extra assignment. However, Nemir explained that the department had been under some budgetary pressures and had incurred staff reductions making it necessary to be flexible in order to accomplish its tasks within the allotted resources. He explained that Smith’s position was “not a high priority job,” and that in utilizing their resources most efficiently, the department would transfer people from areas where the individuals could be more easily spared. It should be noted that the Topographic Mapping Section was not a large one. It consisted of Blomquist and one aide. The position was not even filled when Smith left. Smith and her immediate predecessor were female aides while the prior aides were males. This is not a case where Smith was selected from among other male aides to do relief secretarial work. Asked why Smith’s male predecessors had not been asked to do other duties, Nemir stated that the situation requiring assignment changes had not developed previously. Blomquist, an ardent witness for Smith, conceded that Baskin had attempted to rotate secretaries to handle relief work prior to asking for Smith’s assistance, but had found this procedure unsatisfactory.
Smith also urges that the direct assignment of duties to her by Baskin was in violation of department policies and that the decision to fire her without consulting her immediate supervisor, Blomquist, was also irregular. Again, however, while there is some support for her position, the evidence is mixed. Thus Blomquist testified that Baskin first consulted him about the desire to have Smith do secretarial relief work. Blomquist objected to the proposal, stated that he did not wish to relay this assignment to Smith, and asked Baskin to handle it directly. Personnel Director Gary Otting opined that the proposed assignment of Smith was within her job description and did not constitute a unilateral rewriting of the job description by Baskin. Critendon added that Baskin would have had authority to change the job description anyway. Critendon also testified that Smith’s performance of part-time work for Baskin would not have adversely affected her future evaluations because she would have been evaluated on the basis of the type of job or jobs she was performing and that Baskin himself would have had the opportunity to review and comment upon her evaluations.
To recite the foregoing evidence is not to gainsay the existence of contrary evidence. It does, however, illustrate that the trial court’s findings reflect a permissible or plausible view of the evidence and thus cannot be declared “clearly erroneous.” Because those findings support the ultimate conclusion, the judgment is AFFIRMED.

. Title VII of the Civil Rights of 1964 makes it an unlawful employment practice for an employer to discriminate against any individual with respect to her terms or conditions of employment, because of such individual’s sex. 42 U.S.C. § 2000e-2(a)(1). Although Smith urges that the acceptance of part-time secretarial duties would have eventually affected her future advancement, there is little evidence to support that proposition. Nevertheless, the foregoing provision is not limited to "economic" or “tangible” discrimination. It strikes at "the entire spectrum of disparate treatment of men and women.” Meritor Savings Bank, FSB v. Vinson, — U.S. -, 106 S.Ct. 2399, 2404, 91 L.Ed.2d 49 (1986). See also Jones v. Flagship Intern., 793 F.2d 714 (5th Cir.1986). Thus, Smith could have accepted the assignment and then challenged it as discriminatory. Such a challenge would have been protected from retaliation. 42 U.S.C. § 2000e-3(a).


. Even if an employee's probationary status would make it easier to discharge her under department policies, it would not justify a discharge motivated by a discriminatory animus. See Smith I, 799 F.2d at 1031.